Case 14-13605        Doc 58     Filed 04/22/19     Entered 04/22/19 15:49:49          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 13605
         Harold Stanley Szpek
         Deborah Szpek
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/11/2014.

         2) The plan was confirmed on 07/03/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/05/2015, 03/08/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/27/2015.

         5) The case was Completed on 09/06/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $25,747.44.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-13605             Doc 58   Filed 04/22/19    Entered 04/22/19 15:49:49                 Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $16,700.00
           Less amount refunded to debtor                            $1.10

 NET RECEIPTS:                                                                                     $16,698.90


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,300.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $646.29
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,946.29

 Attorney fees paid and disclosed by debtor:                   $700.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Becket & Lee                      Unsecured         415.00        302.16           302.16          63.14       0.00
 Bluegreen Corp                    Secured        8,165.00            NA               NA            0.00       0.00
 Bluegreen Corp                    Secured        6,883.00            NA               NA            0.00       0.00
 BMO Harris Bank NA                Secured        6,807.00       6,518.67         6,518.67      6,518.67     448.06
 Cap1/Mnrds                        Unsecured         498.00           NA               NA            0.00       0.00
 Capital One Bank USA NA           Unsecured         449.00        406.14           406.14          84.87       0.00
 Capital One Bank USA NA           Unsecured            NA         123.59           123.59          25.83       0.00
 Cavalry SPV I LLC                 Unsecured         998.00        998.32           998.32        208.62        0.00
 Cavalry SPV I LLC                 Unsecured         443.00        375.95           375.95          78.56       0.00
 Cerastes LLC                      Unsecured         883.00        523.87           523.87        109.47        0.00
 Chase                             Unsecured           1.00           NA               NA            0.00       0.00
 Chase                             Unsecured      1,239.00            NA               NA            0.00       0.00
 Chase                             Unsecured      3,674.00            NA               NA            0.00       0.00
 Cook County Treasurer             Secured             0.00           NA               NA            0.00       0.00
 Discover Bank                     Unsecured      5,000.00       1,970.79         1,970.79        411.84        0.00
 Discover Bank                     Unsecured           0.00      3,659.72         3,659.72        764.77        0.00
 ECast Settlement Corp             Unsecured            NA         819.16           819.16        171.18        0.00
 FIA Card Services                 Unsecured      1,543.00       1,589.11         1,589.11        332.08        0.00
 FIA Card Services                 Unsecured      4,937.00       5,034.65         5,034.65      1,052.09        0.00
 Fifth Third Bank                  Unsecured            NA       1,602.18         1,602.18        334.81        0.00
 Fifth Third Mortgage Company      Secured       81,713.00     81,534.13        81,534.13            0.00       0.00
 Internal Revenue Service          Priority          700.00        870.00           870.00        870.00        0.00
 Jefferson Capital Systems LLC     Unsecured         355.00        373.97           373.97          78.15       0.00
 Mea-Ingalls                       Unsecured         153.00           NA               NA            0.00       0.00
 Ophrys LLC                        Unsecured         372.00        318.28           318.28          66.51       0.00
 Portfolio Recovery Associates     Unsecured         338.00        208.94           208.94          43.66       0.00
 Portfolio Recovery Associates     Unsecured      2,064.00       2,000.31         2,000.31        418.00        0.00
 Portfolio Recovery Associates     Unsecured         429.00        341.00           341.00          71.26       0.00
 Portfolio Recovery Associates     Unsecured      2,206.00       1,850.11         1,850.11        386.62        0.00
 Portfolio Recovery Associates     Unsecured           0.00        864.23           864.23        180.60        0.00
 Quantum3 Group                    Unsecured         200.00        161.84           161.84          33.82       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-13605         Doc 58   Filed 04/22/19    Entered 04/22/19 15:49:49            Desc         Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim        Claim        Claim       Principal        Int.
 Name                              Class   Scheduled     Asserted     Allowed        Paid           Paid
 SELECT CARD/5Th3rd            Unsecured      1,574.00           NA          NA            0.00         0.00
 State Farm Bank               Secured       18,757.00    18,086.50    18,086.50           0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal               Interest
                                                         Allowed              Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                              $81,534.13              $0.00                  $0.00
       Mortgage Arrearage                                 $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                       $24,605.17          $6,518.67                $448.06
       All Other Secured                                  $0.00              $0.00                  $0.00
 TOTAL SECURED:                                     $106,139.30          $6,518.67                $448.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00             $0.00                  $0.00
        Domestic Support Ongoing                           $0.00             $0.00                  $0.00
        All Other Priority                               $870.00           $870.00                  $0.00
 TOTAL PRIORITY:                                         $870.00           $870.00                  $0.00

 GENERAL UNSECURED PAYMENTS:                         $23,524.32          $4,915.88                  $0.00


 Disbursements:

         Expenses of Administration                        $3,946.29
         Disbursements to Creditors                       $12,752.61

 TOTAL DISBURSEMENTS :                                                                   $16,698.90




UST Form 101-13-FR-S (9/1/2009)
Case 14-13605        Doc 58      Filed 04/22/19     Entered 04/22/19 15:49:49            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
